IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


RICHARD RALPH FEUDALE,                 :   No. 74 MAP 2015
                                       :
                 Appellant             :   Appeal from the Order of the
                                       :   Commonwealth Court at No. 335 MD 2014
                                       :   dated 7/22/15
            v.                         :
                                       :
                                       :
AQUA PENNSYLVANIA, INC. AND            :
DEPARTMENT OF CONSERVATION             :
AND NATURAL RESOURCES OF THE           :
COMMONWEALTH OF PA,                    :
                                       :
                 Appellees             :



                                    ORDER


PER CURIAM                                        DECIDED: April 25, 2016


     AND NOW, this 25th day of April, 2016, the Order of the Commonwealth Court is

AFFIRMED.